                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


ELMER STEPP,

              Plaintiff,

v.                                                  CIVIL ACTION NO. 5:20-cv-00055

BROOKS RUN SOUTH MINING, LLC, and
CHUCK STEELE,

              Defendants.



                           MEMORANDUM OPINION AND ORDER

              Pending is Plaintiff Elmer Stepp’s Motion to Remand Case to the Circuit Court of

Wyoming County and for Fees and Costs [Doc. 6], filed February 10, 2020.

                                               I.

              This action arises from an injury suffered by Mr. Stepp on or about November 27,

2017, at a mine operated by Defendant Brooks Run South Mining, LLC (“Brooks Run”). On

November 25, 2019, Mr. Stepp, a resident of Kentucky, filed a negligence action in the Circuit

Court of Wyoming County against Brooks Run, a resident of Delaware and Tennessee, and

foreman Defendant Chuck Steele, a resident of West Virginia. Mr. Stepp did not immediately

effectuate service on either defendant. Instead, counsel for Mr. Stepp, J. Blake Carter, Jr., and

counsel for Brooks Run, Matthew Perry, corresponded regarding the proper parties and forum for

the action. On January 7, 2020, Mr. Carter asked Mr. Perry if Brooks Run would agree to keep the

action in the Circuit Court of Wyoming County in exchange for Mr. Stepp dismissing his claims

against Mr. Steele [Doc. 6 at Ex. A]. Mr. Perry responded that Brooks Run would not waive
removal as it believed complete diversity amongst the parties existed [Doc. 6 at Ex. B].

Immediately following this email exchange, Mr. Carter and Mr. Perry had a follow-up

conversation via telephone. In the call, Mr. Carter conveyed his belief that the forum defendant

rule, 28 U.S.C. § 1441(b)(2), precluded Brooks Run from removing the action to federal court. Per

Mr. Carter, the forum defendant rule bars removal because defendant Mr. Steele is a resident of

West Virginia. At the time of this conversation, both Brooks Run and Mr. Steele were named

defendants in the Complaint, but neither had been served. According to Mr. Carter, he “made clear

during this . . . telephone conversation that he would hold off on effectuating service on either

defendant until [Mr. Perry] advised of his client’s position” [Doc. 7 at 3]. “[B]ased on prior

discussions and dealings,” Mr. Carter believed that “this status quo was to be maintained until

additional negotiations occurred” [Id. at 10].

               On January 24, 2020, to the apparent surprise of Mr. Stepp and his counsel, Brooks

Run filed a Notice of Removal [Doc. 1]. The Notice of Removal contends that federal jurisdiction

exists under 28 U.S.C. § 1332(a) and argues that the forum defendant rule does not bar removal

because none of the defendants had been properly joined and served [See id. at 5]. On February

10, 2020, Mr. Stepp filed a Motion to Remand [Doc. 6] arguing that Brooks Runs’ removal was

“gamesmanship,” advanced in “bad faith”, and accordingly creates a result contrary to congress’s

intent [Doc. 7 at 9]. In opposition, Brooks Run contends that the plain language of the statute

justifies removal and that it never misrepresented its position that federal jurisdiction was proper

[Doc. 8]. The matter is ready for adjudication.




                                                  2
                                                 II.

               The Supreme Court has “often explained that ‘[f]ederal courts are courts of limited

jurisdiction.’” Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019) (alteration in

original) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)); see also

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978) (“The limits upon federal

jurisdiction, whether imposed by the Constitution or by Congress, must be neither disregarded or

evaded.”). This view is in keeping with the fact that removal jurisdiction must be strictly construed

in view of “significant federalism concerns.” Mulcahey v. Columbia Organic Chems. Co., 29 F.3d

148, 151 (4th Cir. 1994); see also Elliott v. Am. States Ins. Co., 883 F.3d 384, 390 (4th Cir. 2018);

see also Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260 (4th Cir. 2005) (stating that

federal courts “are obliged to construe removal jurisdiction strictly”). One corollary to this

restrictive approach is that the removing party is obliged to demonstrate that federal jurisdiction

exists. See Ellerbe Becket, 407 F.3d at 260; see also Brickwood Contractors, Inc. v. Datanet Eng’g,

Inc., 369 F.3d 385, 390 (4th Cir. 2004) (“Subject-matter jurisdiction cannot be conferred by the

parties, nor can a defect in subject-matter jurisdiction be waived by the parties. Accordingly,

questions of subject-matter jurisdiction may be raised at any point during the proceedings and may

(or, more precisely, must) be raised sua sponte by the court.”).

               A statutory basis for subject matter jurisdiction arises in those “cases in which the

amount in controversy exceeds $75,000 and there is diversity of citizenship among the

parties . . . .” Jackson, 139 S. Ct. at 1746; 28 U.S.C. § 1332(a)(1). Our Court of Appeals recently

observed that, “[t]he statute has long been interpreted to require complete diversity: no plaintiff

may be a citizen of the same state as any defendant.” Hawkins v. i-TV Digitalis Tavkozlesi zrt.,


                                                 3
935 F.3d 211, 222 (4th Cir. 2019) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806));

see also Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

               Section 1441(a) authorizes removal if the case originally instituted in state court

could just as well have been filed in federal court. See 28 U.S.C. § 1441(a). Further, and

particularly relevant here, is § 1441(b)(2), which provides that, “A civil action otherwise

removable solely on the basis of [diversity jurisdiction] may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the state in which such action is

brought.” Id. § 1441(b)(2) (the “forum defendant rule”). At issue here is the statute’s dictate that a

defendant be “properly joined and served” to bar removal under the forum defendant rule.

               The Fourth Circuit has not addressed the “properly joined and served” language

contained in the forum defendant rule. Several courts within this district, however, have done so.

One such decision, in 2015, remanded an action between an out of state plaintiff and multiple

forum defendants. See Phillips Construction, LLC v. Daniels Law Firm, PLLC, 93 F. Supp. 3d

544, 554 (S.D. W. Va. 2015). The Court in Phillips Construction reasoned that such a removal “is

clearly contrary” to congressional intent, in part, because “[a]ny local concern regarding local bias

remains lacking in the case of a resident defendant, whether they are served or not.” Id. at 555.

The Court raised its concern of “a potential race to remove litigation” by defendants seeking to

avoid the forum defendant rule by removing an action prior to receipt of service. Id. The Court

explicitly noted that the Phillips Construction controversy “only involves forum defendants” and

“the Court does not reach the related issue of whether the forum-defendant rule bars pre-service

removal when the case involves both resident and non-resident defendants.” Id. at 556 n.3.




                                                  4
               That issue was reached in 2019 by another court in this district. See Blankenship v.

Napolitano, No. 2:19-cv-00236, 2019 WL 3226909 (S.D. W. Va. July 17, 2019). In Blankenship,

the Court applied the plain meaning rule to sustain the pre-service removal by a non-forum

defendant. Id. at *2 (citing Encompass Ins. Co. v. Stone Mason Rest. Inc., 902 F.3d 147 (3d Cir.

2018), and Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir. 2019), and Vitatoe v. Mylan

Pharm. Inc., No. 1:08-cv-00085, 2008 WL 3540462, *5-6 (N.D. W. Va. Aug. 13, 2008)). The

Court in Blankenship reasoned that “congress enacted a bright-line rule and applying it as written

is not clearly contrary to its intended purpose.” Id. at *4 (citing Vitatoe, 2008 WL 3540462 at *5-

6 (“[N]o absurd result or procedural trap is produced by applying a literal application of the

statute.”)).

                                                 III.

               The forum defendant rule provides that an action in diversity “may not be removed

if any of the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis added). Neither Mr. Steele, a

forum defendant, nor Brooks Run, a non-forum defendant, had been properly joined and served as

defendants at the time of removal. The plain meaning of the forum defendant rule permits removal

in these circumstances. See id. § 1441(b)(2) (“A civil action otherwise removable solely on the

basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought.”) (emphasis added); see also Blankenship, 2019 WL 3226909.

               Mr. Stepp argues that the plain meaning rule does not apply because “plain

application produces an outcome that is demonstrably at odds with clearly expressed congressional


                                                  5
intent” [Doc. 10 at 2 (quoting Hillman v. I.R.S., 263 F.3d 338, 342 (4th Cir. 2001))]. But “congress

created a bright-line rule and applying it as written is not clearly contrary to its intended purpose.”

Blankenship, 2019 WL 3226909, *4; see Vitatoe, 2008 WL 3540462, *5-6 (“[N]o absurd result or

procedural trap is produced by applying a literal application of the statute.”). Indeed, the

absurdities identified in Phillips Construction are inapplicable here. See Phillips Construction,

LLC v. Daniels Law Firm, PLLC, 93 F. Supp. 3d 544, 554 (S.D. W. Va. 2015). This case does not

“solely involve forum defendants” and does not raise any concerns about a potential race to remove

litigation. Id. at 555-56. Brooks Run is not a West Virginia resident and waited approximately two

months before filing a notice of removal.

               Nonetheless, Mr. Stepp argues that the specific misconduct by Mr. Perry, counsel

for Brooks Run, constitutes “gamesmanship” repugnant to the statute’s purpose. Mr. Stepp relies

on a telephone conversation on February 8, 2020, between Mr. Carter and Mr. Perry. The call took

place in the context of Mr. Carter’s request that Brooks Run stipulate to state court jurisdiction in

exchange for Mr. Stepp dismissing all claims against Mr. Steele. Mr. Steele was the sole forum-

defendant but had not been served at the time, facts known to both Mr. Carter and Mr. Perry. In

the course of the call, Mr. Carter expressed his belief that the forum defendant rule barred removal

because defendant Mr. Steele was a resident of West Virginia. At the conclusion of the call, Mr.

Carter believed that Mr. Perry would confer with his client and continue negotiations “based on

prior discussions and dealings” with Mr. Perry [Doc. 7 at 10]. Mr. Perry and his client opted to

remove the action without further communication with Mr. Carter. In other words, Mr. Perry

deviated from the course of conduct expected by his adversary by removing the action without

advanced notice.


                                                  6
               The Court does not find this result absurd or demonstrably at odds with any clearly

expressed congressional intent. Any surprise was the result of Mr. Stepp and his counsel’s strategic

decision to withhold service in connection with their attempts to obtain a waiver of removal.

Counsel either failed to appreciate the risks plainly provided in 28 U.S.C. § 1441(b)(2), or

knowingly embraced them. That Brooks Run and its counsel availed itself of the opportunity

allowed by the plain language of 28 U.S.C. § 1441(b)(2) is not absurd nor demonstrably at odds

with any clearly expressed congressional intent.

                                                IV.

               Accordingly, Plaintiff’s Motion to Remand [Doc. 6] is DENIED and Defendant’s

Motion for Leave to File Surreply [Doc. 11] is DENIED as moot.

               The Clerk is directed to send a copy of this Order to counsel of record and to any

unrepresented party.

                                              ENTERED:       March 12, 2020




                                                   7
